     Case 2:20-cv-00733-RFB-DJA Document 28
                                         25 Filed 06/26/20
                                                  06/25/20 Page 1 of 2



     Laura R. Jacobsen, Esq. (NSBN 13699)
 1   Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   ljacobsen@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 5

 6   Meagan A. Mihalko, Esq. (VSB No. 80703)
     Pro hac vice
 7   TROUTMAN SANDERS LLP
     1001 Haxall Pt.
 8   Richmond, Virginia 23219
     Telephone: 804-697-1281
 9
     meagan.mihalko@troutman.com
10
     Attorneys for Defendant
11   Early Warning Services, LLC

12                          IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF NEVADA
14
     LORITA L. HINES,
15                                                          Case No. 2:20-CV-00733-RFB-DJA
                    Plaintiff,
16                                                             STIPULATION AND [PROPOSED]
             vs.                                                ORDER TO EXTEND TIME FOR
17
                                                                DEFENDANT EARLY WARNING
18   CATALYST CORPORATE FEDERAL                                SERVICES, LLC TO RESPOND TO
     CREDIT UNION; EARLY WARNING                                       COMPLAINT
19   SERVICES, LLC; and WELLS FARGO                                    (First Request)
     BANK, NA,
20

21                  Defendants.

22
             Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Lorita L. Hines
23
     (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend
24
     Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including
25
     July 20, 2020. In support of the Stipulation, the parties state the following:
26
             1.     EWS signed a waiver of service on or around April 28, 2020 making its responsive
27
     pleading due on or around June 29, 2020.
28

                                                        1
      42574689v1
     Case 2:20-cv-00733-RFB-DJA Document 28
                                         25 Filed 06/26/20
                                                  06/25/20 Page 2 of 2




 1           2.     The undersigned counsel for EWS was retained by EWS in connection with this

 2   matter and is continuing to review the allegations asserted in the Complaint.

 3           3.     Counsel for Plaintiff has agreed to the requested extension and the requested

 4   extension will not impact any other deadlines in this case.

 5           4.     This is the first request to extend the deadline for EWS to file its responsive pleading.

 6           5.     This request for an extension of time is not intended to cause any undue delay or

 7   prejudice to any party.

 8           6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

 9   pleading shall be extended through July 20, 2020

10   DATED: June 25, 2020

11
      KNEPPER & CLARK LLC                                TROUTMAN SANDERS LLP
12

13    By: /s/ Miles N. Clark                             By: /s/ Meagan A. Mihalko
         Matthew I. Knepper, Esq. (NSBN 12796)              Laura R. Jacobsen, Esq. (NSBN13699)
14       Miles N. Clark, Esq. (NSBN 13848)                  Jason B. Sifers, Esq. (NSBN 14273)
         5510 S. Fort Apache Rd., Suite 30                  McDONALD CARANO LLP
15       Las Vegas, NV 89418-7700                           2300 West Sahara Avenue, Suite 1200
         matthew.knepper@knepperclark.com                   Las Vegas, Nevada 89102
16       miles.clark@knepperclark.com                       ljacobsen@mcdonaldcarano.com
                                                            jsifers@mcdonaldcarano.com
17        KRIEGER LAW GROUP LLC
          David H. Krieger, Esq. (NSBN 9086)                  Meagan A. Mihalko (VSB No. 80703)
18        500 N. Rainbow Blvd., Suite 300                     Admitted pro hac vice
          Las Vegas, NV 89107                                 1001 Haxall Pt.
19        dkrieger@kriegerlawgroup.com                        Richmond, VA 23219
                                                              meagan.mihalko@troutman.com
20        Attorneys for Plaintiff
          Lorita L. Hines                                     Attorneys for Defendant
21                                                            Early Warning Services, LLC
22

23                                                  ORDER
24
                                                    IT IS SO ORDERED.
25
                                                    ___________________________________
26                                                  UNITED STATES MAGISTRATE JUDGE
27                                                           June 26, 2020
                                                    DATED: __________________________
28
                                                         2
      42574689v1
